Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 11, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161655(48)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  ARTHUR ORMONDE PRICE, JR.,                                                                            Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                       Justices
                                                                    SC: 161655
  v                                                                 COA: 346145
                                                                    Saginaw CC: 17-032666-NI
  SAMUEL ONEAL AUSTIN and L & B
  CARTAGE, INC., d/b/a OMNI QUALITY
  INSPECTION SERVICES,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their supplemental brief is GRANTED. The supplemental brief will be accepted
  as timely filed if submitted on or before June 16, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 11, 2021

                                                                               Clerk